DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are pending. Claims 1-8 are examined herein. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawa et al. (Keiko Tawa, Mitsuo Umetsu, Hikaru Nakazawa, Takamitsu Hattori, and Izumi Kumagai. ACS Applied Materials & Interfaces 2013 5 (17), 8628-8632. DOI: 10.1021/am402173y.) provided in this office action.  


Regarding claim 1, Tawa teaches a detection device (“We have developed a marker detection system using a plasmonic chip” –see pg 8628, right col.) , comprising:
 a metal microstructure (“the substrate covered with a metal layer” –abstract; Fig. 1) on which a first VHH antibody having a property of binding specifically to an analyte is immobilized (“As for sensor surface modification with capture antibody, a bispecific antibody..” –abstract; where the “bispecific recombinant antibody composed of anti-EGFR and anti-ZnO VHH domains” –see pg. 8629); surface plasmon being generated by irradiating the metal microstructure with excitation light ( The abstract teaches that the plasmonic chip substrate that is covered with a metal layer and antibody yield sensitive detection of a marker protein when fluorescence signal is provided generating resonance. Further, “A helium-neon laser beam was used as an irradiation source” –see pg 8629, Optical Measurement para.)
an inlet through which a second VHH antibody and a sample that may contain an analyte are introduced, wherein the second VHH antibody has a property of binding specifically to the analyte and is labeled with a fluorescent substance (–see page 8629, “Samples for Immunoassay” para where it teaches introducing a cover glass attached to the substrate and a sample solution introduced to the cover glass, wherein the portion that the sample enters the cover glass is interpreted as the “inlet”; Further on page 8629, “Samples for Immunoassay” para. Teaches a sample containing cy-5-sEGFR introduced to the cover glass, then detected); 
 a light irradiation unit for irradiating the metal microstructure to which the second VHH antibody and the sample have been introduced with the excitation light (“A helium-neon laser beam was used as an irradiation source” –see pg 8629, Optical Measurement para.); and
 	a detection unit for detecting the analyte on the basis of fluorescence generated from the fluorescent substance by the irradiation of the excitation light (“for fluorescence detection, a photomultiplier tube (PMT, specially made) was used” –see page 8629, “Optical Measurement” para).  
Regarding claim 6, Tawa discloses the detection device according to claim 1. Tawa further discloses a similar excitation light wavelength as the claimed invention as described in claim 7. Tawa has all the other structural components as the claimed invention to yield the functional limitation of the metal microstructure having an absorption region in a wavelength range corresponding to a wavelength of the excitation light and a wavelength of the fluorescence when an absorption spectrum is measured, and a peak width of the absorption region is not more than 500 nm.  

Regarding claim 7, Tawa teaches the detection device according to claim 1. Tawa further teaches that
the wavelength of the excitation light and the wavelength of the fluorescence are 600 nm to 850 nm.  (page 8629, “Optical Measurement” para teaches that the wave length of the laser beam is 632.8 nm which falls between 600 and 850 nm.) 

Regarding claim 8, Tawa teaches a detection method, comprising:
 an introduction step of introducing a sample and a second VHH antibody into a metal microstructure; (--see page 8629, “Samples for Immunoassay” para which teaches “A cover glass was attached to the top of all substrates, and the space between the chip and the cover glass was filled with an 8 μL sample solution using a pipet”.) wherein 
the sample may contain an analyte (“In this study, one of the tumor markers, a soluble epidermal growth factor receptor (sEGFR), was selected as the target to be detected” –see abstract). 
the second VHH antibody has a property of binding specifically to the analyte and labeled with a fluorescent substance; , (“cy5-sEGFR solutions” –page 8629, “Samples for Immunoassay” para.) 
a first VHH antibody having a property of binding specifically to the analyte is immobilized on the metal microstructure; (“As for sensor surface modification with capture antibody, a bispecific antibody..” –abstract; where the “bispecific recombinant antibody composed of anti-EGFR and anti-ZnO VHH domains” –see pg. 8629).
an irradiation step of irradiating the metal microstructure to which the second VHH antibody and the sample have been introduced with the excitation light to generate surface plasmon on the metal microstructure; (“A helium-neon laser beam was used as an irradiation source” –see pg 8629, Optical Measurement para.); and
a detection step of detecting the analyte on the basis of fluorescence generated from the fluorescent substance by the irradiation of the excitation light (“for fluorescence detection, a photomultiplier tube (PMT, specially made) was used” –see page 8629, “Optical Measurement” para).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tawa (Keiko Tawa, Mitsuo Umetsu, Hikaru Nakazawa, Takamitsu Hattori, and Izumi Kumagai. ACS Applied Materials & Interfaces 2013 5 (17), 8628-8632. DOI: 10.1021/am402173y) in view of Tawa K (Tawa K, Nakayama T, Kintaka K. Optimal Structure of a Plasmonic Chip for Sensitive Bio-Detection with the Grating-Coupled Surface Plasmon-Field Enhanced Fluorescence (GC-SPF). Materials (Basel). 2017 Sep 11;10(9):1063. doi: 10.3390/ma10091063. PMID: 28891989; PMCID: PMC5615717.) provided in this office action. 

Regarding claim 2, Tawa teaches the detection device according to claim 1. However, Tawa is silent on  specifying that the arithmetic mean roughness (Ra) of a surface of the metal microstructure is not less than 50% of a size of the second VHH antibody.  
Tawa K teaches a surface plasmon field-enhanced fluorescence for the detection of Cy5-streptavidin on a biotinylated plasmonic chip (abstract). Tawa K further teaches a similar structure to Tawa of the plasmonic chip where there are protrusions along the surface. Tawa K further teaches modifying the surface of the substrate and its effect on fluorescence ( page 1063, fifth para. “the silver film thickness and the silica film thickness were studied in order to improve the fluorescence enhancement factor in the top illumination system”). 
Tawa K teaches that increasing the thickness of the silver-film would also increase roughness (page 1063, first paragraph). In figure 1c, Tawa K teaches different roughness ranging from 0.5 nm to 4.5 nm as the silver thickness increases. Yan teaches characterization and applications of Nanobodies (Nbs) and mentions that the size of VHHs is usually 2.5 nm in diameter and 4 nm in height (page 2 of 11, left column, 2nd paragraph, line 7). Thus, the roughness of the metal microstructure can be at least 50% of a size of VHH (if we consider the size 2.5 nm then the roughness can be 1.25 or more; similarly if we consider the size as 4 nm then it can be at least 2 nm according to the figure of Tawa K. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the metal microstructure of Tawa to have an arithmetic mean roughness of at least 50% of the size of VHH as taught by Tawa K because it was found that an increase of fluorescence intensities is directly correlated with the surface roughness (page 1063, first paragraph). Thus, it is important to have the optimal surface roughness for a better fluorescence intensity. A person of ordinary skill in the art reasonably would have expected success in combining Tawa and Tawa K because each reference is drawn to the art of using Plasmonic Chips for the detection of an analyte. 

	



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tawa (Keiko Tawa, Mitsuo Umetsu, Hikaru Nakazawa, Takamitsu Hattori, and Izumi Kumagai. ACS Applied Materials & Interfaces 2013 5 (17), 8628-8632. DOI: 10.1021/am402173y) provided in this office action. 

Regarding claim 3, Tawa teaches the detection device according to claim 1. Tawa further teaches the metal microstructure includes a plurality of protrusions disposed on a plane of a substrate (Fig. 1b shows protrusions, Fig. 1c shows the protrusions on top of a Poly(methyl methacrylate) substrate); and 
Tawa does not explicitly mention that the length of a gap between adjacent protrusions in the plurality of protrusions is 100% to 200% as long as a size of a complex consisting of the first VHH antibody, the analyte, and the second VHH antibody. 
However, Tawa shows motivation to optimize the gap between adjacent protrusions when saying that the plasmonic chip needs precise fabrication with the required pitch, groove depth, and duty ratio (ratio of the convex part to the pitch) (–see pg 8628, right column.) 
In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum gap between the adjacent protrusions to be between 100% to 200% as long as a size of a complex consisting of first VHH antibody, analyte, and second VHH antibody through routine experimentation in the absence of a showing of criticality. Tawa teaches that constructing a highly sensitive grating-coupled surface plasmon field-enhanced fluorescence detection system, the plasmonic chips should be designed not only to optimize the chip structure but also to efficiently immobilize capture antibodies on the chip surface. Therefore, it is important that the chip surface homogeneously and densely immobilized with capture antibody can be briefly achieved (–see pg 8628, right column). 

Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tawa (Keiko Tawa, Mitsuo Umetsu, Hikaru Nakazawa, Takamitsu Hattori, and Izumi Kumagai. ACS Applied Materials & Interfaces 2013 5 (17), 8628-8632. DOI: 10.1021/am402173y) provided in this office action in view of Lahiri et al. disclosed in the IDS. 

Regarding claim 4, Tawa discloses the detection device according to claim 1. However, Tawa does not disclose that a self-assembled monolayer including a linker molecule and a non-linker molecule is formed on a surface of the metal microstructure; and the first VHH antibody is immobilized on the metal microstructure via the linker molecule.  
	Lahiri discloses the immobilization of proteins and ligands on biospecific mixed self assembled monolayers (SAMs) of alkanethiolates on gold (abstract). Lahiri adds that this method was developed specifically to be used with surface plasmon resonance (SPR) spectroscopy, and others (pg 777, right column, second paragraph).  Lahiri further discloses binding of proteins on the mixed SAM such as antibodies –see page 784 left column, first paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Tawa to include the Self assembled monolayers of Lahiri with specific binding sites to bind antibodies such as the ones found in Tawa because of several reasons found on page 790 left column para 2 and described here: “SAMs are more well-defined structurally than a functionalized gel layer, and the character of the interface can be easily tailored by changing the chemical properties of the headgroups on the thiols. In addition, the mole fraction of each thiolate in the SAM can be controlled by changing the mole fractions of the thiols in solution. (ii) Mass transport phenomena are better defined for a SAM than for a hydrogel matrix. In particular, mass transport into the gels can pose a serious limitation for high-molecular-weight proteins. (iii) The ligands in a SAM are positioned at a uniform distance from the gold layer, rather than being distributed throughout a thick gel layer. The sensitivity of SPR to changes in refractive index decreases as the protein is farther from the gold layer; proteins that are bound at the edge of the hydrogel matrix, therefore, will make a smaller contribution to Δθ than those nearer the gold film. (v) The cost is significantly lower. A person of ordinary skill in the art reasonably would have expected success in combining Tawa and Lahiri because each reference is drawn to the art of using surface plasmons for the detection of analytes.  

Regarding claim 5, modified Tawa discloses the detection device according to claim 4. Modified Tawa further discloses30 P1009382the linker molecule has a thiol group at one end thereof and a carboxyl group at the other end thereof, and includes an alkyl chain having 10 or more carbon atoms and an ethylene glycol chain, and  the non-linker molecule has a thiol group at one end thereof and a hydroxyl group at the other end thereof, and includes an alkyl chain having 10 or more carbon atoms and an ethylene glycol chain (page 777, left column lines 1-6 where the SAM is generated from tri(ethylene glycol)-terminated thiol and have carboxylic acid. Figure 1 and Chart 1 shows the long alkyl chains, and hydroxyl groups. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chin whose telephone number is (571) 272-0815. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641